PER CURIAM:
La controversia común en los recursos de epígrafe se reduce a determinar si bajo la Ley de Compen-saciones por Accidentes del Trabajo, el Fondo del Seguro del Estado está obligado o no a proveer tratamiento médico adicional de naturaleza paliativa o de sostén, a los obreros que se les ha otorgado incapacidad total y perma-nente. Dicho organismo resolvió negativamente y la Comi-sión Industrial decidió en la afirmativa y revocó.
A los fines de precisar su alcance es menester tener presente que por tratamiento paliativo o de sostén, la *471resolución de la Comisión considera aquel ‘utilizado para mitigar la violencia de las enfermedades crónicas e incurables, haciéndolas más llevaderas, así como aquel trata-miento necesario para mantener el status quo del paciente. Es aquel tratamiento que se brinda para aliviar el dolor y el sufrimiento o para mantener vivo al paciente. No se brinda con el propósito de reducir la incapacidad, ya que, se trata de una enfermedad o condición crónica e incurable y que hasta ese momento la medicina no ha descu-bierto una cura y/o no hay esperanza de rehabilitación. Como ejemplos de estos casos podemos señalar al paciente que sufre de una enfermedad crónica del corazón; al paciente que sufre de una enfermedad mental crónica; al paciente parapléjico; y, al paciente que necesita una ope-ración quirúrgica que aliviará su dolor, pero no reducirá su incapacidad”.
I
Al presente los beneficios a que tiene derecho el obrero o empleado que sufra una lesión como resultado de un accidente del trabajo o enfermedad ocupacional están expresamente delimitados en el Art. 3 de la Ley, que establece “tres tipos [distintos] de beneficios ... a saber: (1) asistencia médica y medicinas que le sean prescritas, incluyendo servicios de hospital cuando fuere necesario; (2) compensación durante el período de recuperación, mien-tras el obrero esté incapacitado para trabajar, que es lo que se ha dado en llamar 'dietas’; y (3) compensación ‘adicional’ por cualquier incapacidad permanente resultante, fuere de naturaleza parcial o total”. Rivera Rivera v. Comisión Industrial, 101 D.P.R. 712, 716 (1973). (Escolio omitido.)
Es con referencia al primero de esos beneficios que se nos argumenta su ampliación hasta alcanzar tratamiento paliativo o de sostén. Tal proposición no procede. El texto legal autoriza “la asistencia médica y medicinas que le fueran prescritas, incluyendo servicios de hospital cuando *472fuere necesario; pero cuando a juicio del Administrador del Fondo del Seguro del Estado tales servicios médicos o de hospital deban descontinuarse, el obrero o empleado podrá apelar ante la Comisión Industrial”. (11 L.P.R.A. see. 3.)
En Ríos Rivera v. Comisión Industrial, 108 D.P.R. 808, 814 (1979), explicamos el alcance del tratamiento médico cubierto por la Ley de Compensaciones por Accidentes del Trabajo en la forma siguiente:
Reconocemos en la Ley de Compensaciones por Accidentes del Trabajo y los reglamentos adoptados para hacerla cum-plir las siguientes circunstancias bajo las cuales el Fondo del Seguro del Estado debe proveer tratamiento médico a un empleado que esté lesionado o sufra alguna condición física o mental como consecuencia de su trabajo:
(1) período de recuperación inicial, que es el que se inicia una vez el empleado se presenta para tratamiento luego de ocurrir un accidente del trabajo o cuando el empleado se queja por primera vez de alguna condición relacionada con su trabajo, y termina al ser dado de alta curado y sin inca-pacidad o porque se reconoce la existencia de una incapa-cidad permanente que no ha de mejorar con más trata-miento; 11 L.P.R.A. see. 3; Rivera Rivera v. Comisión Industrial, supra;
(2) período de recuperación por recidiva, que es cuando con posterioridad al período de recuperación inicial, el empleado sufre una recaída en su condición sin intervención de causa alguna ajena al accidente, y dicha recaída requiere tratamiento adicional; 11 L.P.R.A. see. 3; 11 R.&R.P.R. see. 3-4. Véase Colbert v. Consolidated Laundry, 107 A.2d 521 (1954); y
(3) período de recuperación por agravación de una inca-pacidad preexistente, que es cuando con motivo de un segundo o subsiguiente accidente del trabajo, el empleado que ya padece una incapacidad parcial permanente, sufre una agravación de ésta y requiere tratamiento.
Observamos cómo el estatuto está concebido sobre una premisa contraria al tratamiento paliativo o de sostén. Ese beneficio no surge de la letra del estatuto como tam-*473poco de la interpretación jurisprudencial, la cual al respecto reiteradamente ha resuelto que cuando, previo los dictámenes médicos, el Administrador llega a la con-clusión de que la continuación del tratamiento no ha de resultar en la rehabilitación del obrero para el trabajo, procederá a darlo de alta y fijar la incapacidad y compen-sación correspondiente. Así lo intimamos con anterioridad al pronunciarnos: “El alta puede deberse a que el paciente ya está sanado y puede volver a trabajar, o a que ha resul-tado con una incapacidad permanente y se determina que su condición no ha de cambiar mediante tratamiento médico o quirúrgico adicional.” (Énfasis nuestro.) Rivera Rivera v. Comisión Industrial, supra, pág. 717.
II
El reclamo del derecho a tratamiento de sostén en dis-tintas jurisdicciones de los Estados Unidos ha sido eva-luado a base de si “beneficios médicos” incluye medidas paliativas. Aunque existen varios criterios, el predomi-nante y decisivo se basa en la redacción o espíritu de la ley. Por lo general, cuando el estatuto habla de beneficios necesarios para “curar o aliviar”, proceden las medidas paliativas, lo contrario resulta cuando se habla de “cura o rehabilitación”. 2 Larson, Workmen’s Compensation Law, Sec. 61.14, págs. 10-750-10-758 (1974).
En Puerto Rico el programa de compensaciones está apuntalado en un principio de naturaleza reparadora. Su interés primordial es la rehabilitación del obrero a fin de que se reintegre a la industria y continúe produciendo para su propio bien, el familiar y el de la sociedad en general. Inspirado en ese axioma, una vez el médico se cerciora de que no es necesario tratamiento médico adicional o que el continuar proveyéndolo no ha de reducir la incapacidad per-manente con que ha quedado el obrero, procede a darle de alta. Adviértase pues, que nuestra Ley de Compensaciones por Accidentes del Trabajo es un estatuto de carácter reme*474dial o reparador—Alonso García v. Comisión Industrial, 102 D.P.R. 733, 735-736 (1974); Veléz, Admor. v. Comisión Industrial, 91 D.P.R. 480, 485 (1964); Feliciano Figueroa v. Comisión Industrial, 84 D.P.R. 196, 215, 216 (1961); Villanueva Pérez v. Comisión Industrial, 109 D.P.R. 790, 795 (1980)— y su propósito no es, como en el seguro ordi-nario de accidentes, compensar por daños, sino compensar por la limitación en la capacidad del obrero para trabajar y ganarse su sustento. Alonso García v. Comisión Industrial, 103 D.P.R. 183, 184 (1974); Villanueva Pérez v. Comisión Industrial, supra.
Ante estas consideraciones, en ausencia de un claro mandato legislativo nos resulta forzoso concluir que bajo nuestra Ley de Compensaciones por Accidentes del Tra-bajo no proceden los beneficios de tratamiento paliativo o de sostén. Aunque reconocemos que su Art. 2 nos brinda una regla de hermenéutica legislativa de carácter liberal, ello no autoriza al Poder Judicial subvertir el diseño básico del estatuto, ampliando sus beneficios a áreas y situaciones no contempladas originalmente; máxime des-conociéndose el impacto económico que conllevaría en la industria privada y pública. Aunque simpatizamos con el planteamiento, reconocemos que éste es un asunto que versa eminentemente sobre las metas de la política fiscal y social que es provincia de la Asamblea Legislativa. Es ésta la que luego de considerar todos los factores envueltos incluyendo el impacto económico, que evidentemente es enorme, debe tomar la decisión final.

Se dictará sentencia que revoque la resolución de la Comisión Industrial.

El Juez Asociado Señor Negrón García emitió opinión disidente a la cual se une el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué. El Juez Asociado Señor Dávila no intervino.
*475—O—